In an action to recover damages for personal injuries, etc., the defendants Unisys Corporation and Unisys Defense Systems, Inc., n/k/a Paramax Systems Corporation, appeal from an order of the Supreme Court, Kings County (Barasch, J.), entered February 23, 1995, which denied their motion to dismiss the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the appellants’ motion is granted, the complaint is dismissed insofar as it is asserted against the appellants Unisys Corporation and Unisys Defense Systems, Inc., n/k/a Paramax Systems Corporation, and the action against the remaining defendants is severed.
The Supreme Court improperly denied the appellants’ motion to dismiss the complaint insofar as asserted against them (see, Briggs v Pymm Thermometer Corp., 147 AD2d 433; Scimeca v Town of Babylon, 108 AD2d 848; see also, Widera v Ettco Wire & Cable Corp., 204 AD2d 306). Balletta, J. P., Sullivan, Copertino and Krausman, JJ., concur.